DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 03/04/2020 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 07/27/2021 by Applicant’s Attorney, Greg Turocy.

The application has been amended as follows:

CLAIMS: 

1. An electric conductor insertion apparatus that inserts a prescribed region of an electric conductor into a slot of a stator core in which a plurality of the slots are formed, where each slot includes diameter-direction edges extending along a diameter direction of the stator core and circumferential-direction edges extending in a circumferential direction of the stator core and has insulating paper arranged therein, the electric conductor insertion apparatus comprising: 
a conductor guide member that guides [[a]] the prescribed region of the electric conductor into the slot; and 
and is configured to be positioned so that the conductor guide member is on the slot, wherein 
the conductor guide member is provided in a manner to be floatable in an axial direction of the stator core when the conductor guide member is positioned on the slot such that a friction force between the electric conductor and the conductor guide member moves the conductor guide member in the axial direction of the stator core and into the slot. 

2. The electric conductor insertion apparatus according to claim 1, comprising: 
a holding member that holds the support body, wherein 
the support body is supported in a floating manner relative to the holding member[[,]] by an elastic member that elastically biases the support body away from the holding member. 

3. The electric conductor insertion apparatus according to claim 2, comprising: 
support body guide members that guide the support body when the support body supported in [[a]] the floating manner is displaced. 

4. The electric conductor insertion apparatus according to claim 1, further comprising: 
a second support body, wherein 
the second support body supports a second conductor guide member that guides [[a portion of]] the electric conductor into the slot [[other than a portion guided by the conductor guide member]]. 

8. The electric conductor insertion apparatus according to claim 7, wherein 
the conductor guide member includes two regions, 
one of the regions faces one slot of the plurality of slots, and 
the remaining one region faces another slot of the plurality of slots that is adjacent to the one slot of the plurality of slots. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards an electric conductor insertion apparatus. The prior art fails to disclose or render obvious all of the limitations of independent claim 1. Specifically, the prior art fails to disclose or render obvious the following limitations in combination with the rest of the claim limitations of claim 1: 
an electric conductor insertion apparatus that inserts a region of an electric conductor into a slot of a stator core, the apparatus comprising: a conductor guide that guides the conductor into the slot and a support body that supports the conductor guide member and positions the conductor guide member on the slot, wherein the conductor guide member is provided in a floatable manner in an axial direction of the stator core when the conductor guide member is positioned on the slot such that a friction force between the electric conductor and the conductor guide member moves the conductor guide member in the axial direction of the stator and into the slot.

The following are the closest prior art that alone or in combination do not disclose or render obvious the limitations of claim 1:
US 2014/0013592 discloses a similar insertion system for electrical conductors into slots of a stator core comprising a conductor guide member (3, Fig 6-8), but does not disclose that the conductor guide member is floatable in the axial direction of the stator core as claimed in claim 1.
US 2016/0233749 discloses a similar insertion system for electrical conductors into slots of a stator core comprising a conductor guide member (340, Fig 13-14 and 33-34), but does not disclose that the conductor guide member is floatable in the axial direction of the stator core as claimed in claim 1.

Claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729